DETAILED ACTION
Applicant's arguments filed on 11/29/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…wherein the first switch circuit is electrically connected to the first protecting circuit and the second switch circuit electrically connected to the second protecting circuit and the driving signal output terminal, the first switch circuit comprises a first switch unit and a second switch unit; a first contact of the first switch unit is electrically connected to a first contact of the first protecting circuit; a second contact and a third contact of the first switch unit are electrically connected to a second contact of the first protecting circuit; a first contact of the second switch unit is electrically connected to the second switch circuit; a second contact of the second switch unit is electrically connected to a second contact of the first protecting circuit; and a third contact of the second switch unit is electrically connected to the second switch circuit and the second protecting circuit”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838